DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 7, 10, 13, 15 and 16 by the amendment submitted by the applicant(s) filed on October 26, 2020.  Claims 1 – 20 are pending in this application.
The Declaration/Affidavit under 37 C.F.R. 1.130 submitted on October 26, 2020 has been considered and accepted. 

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 7, 10, 13, 15 and 16 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20 are rejected under 35 U.S.C. 103 as being unpatentable over Seungyong Jung et al. (“Quantum cascade lasers transfer-printed on silicon-on-sapphire”, applicant submitted in the IDS, filed on May 07, 2019), in view of Cha et al. (US 2019/0229492), further in view of C. Gilles et al. (“Monolithic coupling of QCL in evanescent waveguides on InP”, applicant submitted in the IDS, filed on May 07, 2019), further in view of Emilia Pruszyńska-Karbownik et al. (“Field distribution in waveguide of mid-infrared strain-compensated InAlAs/InGaAs/InP quantum cascade laser”, examiner submitted in the PTO-892, filed on July 24, 2020).


    PNG
    media_image1.png
    511
    374
    media_image1.png
    Greyscale
 
Regarding claim 1, Jung discloses a semiconductor device, comprising: 
a substrate (see Annotation Figure 1b, Character 1, Abstract and page 211102-1, right column, 2nd full paragraph); 
a passive waveguide heterostructure (see Annotation Figure 1a, Character 102 and Annotation Figure 1b, Character 2, Abstract and page 211102-5, 1st full paragraph) formed over the substrate (see Annotation Figure 1b, Character 1), wherein the passive waveguide heterostructure includes, a passive waveguide core (see Annotation Figure 1b, Character 2, Abstract, page 211102-2, left column 1st full paragraph and right column 1st full paragraph); and 
a quantum cascade laser (QCL) heterostructure (see Annotation Figure 1a,  Character 100 and Annotation Figure 1b, Characters 3 – 5, Abstract, page 211102-2, left column 1st full paragraph, right column 3rd full paragraph) formed over the passive waveguide heterostructure (see Annotation Figure 1b, Character 2), wherein the QCL heterostructure includes a lower cladding layer (see Annotation Figure 1b, Character 3, pages 211102-2 through 211102-3,  right column 3rd full paragraph), a QCL core layer (see Annotation Figure 1b, Character 4, the reference called “stain-compensated active region”, pages 211102-2 through 211102-3,  right column 3rd full paragraph) disposed over the lower cladding layer (see Annotation Figure 1b, Character 3), and an upper cladding layer (see Annotation Figure 1b, Character 5, pages 211102-2 through 211102-3,  right column 3rd full paragraph) disposed over the QCL core layer (see Annotation Figure 1b, Character 4); 
wherein the QCL core layer (see Annotation Figure 1b, Character 4) includes a lower confinement layer (see page 211102-2, left column 2nd paragraph and pages rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region), a QCL active region (see Annotation Figure 1b, Character 4) disposed over the lower confinement layer, and an upper confinement layer (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region) disposed over the QCL active region (see Annotation Figure 1b, Character 4). 


    PNG
    media_image2.png
    205
    258
    media_image2.png
    Greyscale


Jung discloses the claimed invention except for the passive waveguide heterostructure includes a lower passive waveguide cladding layer disposed over the substrate.   Cha teaches a lower passive waveguide cladding layer (see Figure 1, Character 100).  However, it is well known in the art to apply and/or modify the lower passive waveguide cladding layer as discloses by Cha in (see Figure 1, Character 100 

    PNG
    media_image3.png
    237
    332
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    211
    355
    media_image4.png
    Greyscale


Jung discloses the claimed invention except for an upper passive waveguide cladding layer disposed over the passive waveguide core layer.   Gilles teaches an upper passive waveguide cladding (see Annotation Figures 2 and 7, Character 3) disposed over st paragraph and 3. Fabrication, 1st and 2nd paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known upper passive waveguide cladding as suggested by Gilles to the device of Jung, because could be serves to confine the light in the waveguide.
Jung discloses an lower and upper confinement layers (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region), and QCL active region (see Annotation Figure 1b, Character 4).

Annotation Figure 1

    PNG
    media_image5.png
    232
    367
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    829
    1505
    media_image6.png
    Greyscale


Jung discloses the claimed invention except for the QCL active region has a first refractive index, the lower confinement layer has a second refractive index, and the upper confinement layer has a third refractive index, and wherein the second refractive index and the third refractive index are both greater than the first refractive index.   Pruszyńska-Karbownik teaches a lower and upper confinement layer (see Annotation Figure 1, Characters 2 and 4, made of In0.527Ga0.472As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1) and active region  (see Annotation Figure 1, Character 3, made of In0.363Al0.636As and In0.666Ga0.333As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  However, it is well known in the art to apply and/or modify the materials of QCL active region, lower confinement layer and upper confinement layer as discloses by Pruszyńska-Karbownik in (see Annotation Figure 1, Characters 2 – 4, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed 

Regarding claims 2 and 6, Jung and Cha discloses claimed invention except for the passive waveguide core layer has a first volume-averaged refractive index, wherein the upper passive waveguide cladding layer has a second volume-averaged refractive index, wherein the lower passive waveguide cladding layer has a third volume-averaged refractive index, and wherein the first volume-averaged refractive index is greater than both the second volume-averaged refractive index and the third volume-averaged refractive index and the passive waveguide core layer of the passive waveguide heterostructure includes undoped In0.53Ga0.47As, and wherein the lower passive waveguide cladding layer and the upper passive waveguide cladding layer both include undoped InP cladding layers.  Gilles teaches an InGaAs upper passive waveguide (see Annotation Figures 2 and 7, Character 2) and InP cladding (see Annotation Figures 2 and 7, Character 3).  However, it is well known in the art to apply and/or modify the InGaAs upper passive waveguide and InP cladding as discloses by Gilles in (see Annotation Figures 2 and 7, page 93702W-2, 2.1 Concept 1st paragraph and 3. Fabrication, 1st and 2nd paragraphs).  Therefore, it would have been obvious to a person having ordinary skill InGaAs upper passive waveguide and InP cladding as suggested by Gilles to the device of Jung and Cha, because are good semiconductor materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  The InGaAs refractive index (nr) is approximately 3.57 and InP refractive index (nr) is approximately 3.36, therefore the InGaAs refractive index is greater than InP refractive index.
Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the claimed invention except for passive waveguide core layer of the passive waveguide heterostructure includes undoped In0.53Ga0.47As.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the passive waveguide heterostructure includes undoped In0.53Ga0.47As, because could be used to allow selection of a desired refractive index to control the coupling, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim3, Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the lower passive waveguide cladding layer, the passive waveguide core layer, the upper passive waveguide cladding layer, the lower cladding layer, the QCL core layer, and the upper cladding layer each include one or more epitaxially-grown semiconductor material layers (see claim 1 rejection, Jung (see pages 211102-2, right column 3rd full paragraph), st paragraph) made there devices via metal-organic chemical vapor deposition (MOCVD) which is an epitaxial process). 

Regarding claim 4, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses a passive waveguide section (see Annotation Figure 1a, Character 102) including the passive waveguide heterostructure (see Abstract and page 211102-5, 1st full paragraph);  
a QCL gain section (see Annotation Figure 1a, Character 100, Abstract, page 211102-2, left column 1st full paragraph, right column 3rd full paragraph) including the QCL heterostructure (see Abstract and page 211102-5, 1st full paragraph), wherein the QCL gain section (see Annotation Figure 1a, Character 100 and Annotation Figure 1b, Character 3 – 5) is disposed adjacent to the passive waveguide section (see Annotation Figure 1a, Character 102 and Annotation Figure 1b, Character 2); and 
a taper section (see Annotation Figure 1a, Character 101, Abstract, page 211102-1, right column 2nd full paragraph, page 211102-2, left column 1st full paragraph and right column 1st full paragraph) disposed between and in contact with each of the passive waveguide section (see Annotation Figure 1a, Character 102) and the QCL gain section (see Annotation Figure 1a, Character 100), wherein the taper section (see Annotation Figure 1a, Character 101) is configured to optically couple the QCL gain section (see Annotation Figure 1a, Character 100) to the passive waveguide section (see Annotation Figure 1a, Character 102). 

Regarding claim 5, Jung, Cha and Pruszyńska-Karbownik, discloses the claimed invention except for the substrate include InP.  Gilles teaches an InP substrate (see Annotation Figures 2 and 7, Character 1). However, it is well known in the art to apply and/or modify the InP substrate as discloses by Gilles in (see Annotation Figures 2 and 7, Character 1 and see page 93702W-2, 2.1 Concept, 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known InP substrate as suggested by Gilles to the device of Jung, Cha and Pruszyńska-Karbownik, because is a good semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Regarding claim 7, Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the passive waveguide core layer of the passive waveguide heterostructure, the lower passive waveguide cladding, the upper passive waveguide cladding layer (see claim 1 rejection) and wherein the semiconductor device is configured to operate at a wavelength of 4.6 µm (Jung in page 211102-01, right column 2nd paragraph discloses the device is configured to operate at a wavelength approximately 4.7 µm). 
Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the claimed invention except for passive waveguide core layer of the passive waveguide heterostructure has a thickness of 750 nm, wherein the lower passive waveguide cladding layer has a thickness of 3 microns and wherein the upper passive waveguide cladding layer has a thickness of 1.5 microns.  It would have been obvious to a person having ordinary skill In re Aller, 105 USPQ 233.
            In addition, the selection of the thickness of passive waveguide core layer, passive waveguide lower cladding layer and passive waveguide upper cladding layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [passive waveguide core layer of the passive waveguide heterostructure has a thickness of 750 nm, wherein the lower passive waveguide cladding layer has a thickness of 3 microns, wherein the upper passive waveguide cladding layer has a thickness of 1.5 microns] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [passive waveguide core layer of the passive waveguide heterostructure has a thickness of 750 nm, wherein the lower passive waveguide cladding layer has a thickness of 3 microns, wherein the upper passive waveguide cladding layer has a thickness of 1.5 microns] or upon another variable recited in a claim, the Applicant must show that the chosen [passive waveguide core layer of the passive waveguide heterostructure has a thickness of 750 nm, wherein the lower passive waveguide cladding layer has a thickness of 3 microns, wherein the upper passive waveguide cladding layer has a thickness of 1.5 microns], are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses the QCL active region includes strain-compensated (see Annotation Figure 1b, Character 4, the reference called “stain-compensated active region”, pages 211102-2 through 211102-3, right column 3rd full paragraph). 

Regarding claim 9, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses QCL active region (see Annotation Figure 1b, Character 4) includes a strain-compensated InGaAs/AlInAs heterostructure (see pages 211102-2 through 211102-3, right column 3rd full paragraph), and wherein the lower confinement layer and the upper confinement layer include doped In0.53Ga0.47 As (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the 53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region).

Regarding claim 10, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses the QCL active region (see Annotation Figure 1b, Character 4), wherein the lower and upper confinement layers (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region),  
Jung discloses the QCL active region thickness is 1.5µm, lower confinement thickness is 200nm, the upper confinement thickness is 300nm (see pages 211102-2 through 211102-3, right column 3rd full paragraph) and the device is configured to operate at a wavelength approximately 4.7 µm (page 211102-01, right column 2nd full paragraph).
Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the claimed invention except for the QCL active region has a thickness of 1.66 microns, wherein the lower confinement layer has a thickness of 350 nm, wherein the upper confinement layer has a thickness of 500 nm and wherein the semiconductor device is configured to operate at a wavelength of 4.7µm.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the thickness of QCL active region, lower and upper confinement layers and operate wavelength, to produce the desired QCL active region, confinement In re Aller, 105 USPQ 233.
            In addition, the selection of the thickness of QCL active region and lower and upper confinement layers, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the QCL active region has a thickness of 1.66 microns, wherein the lower confinement layer has a thickness of 350 nm, wherein the upper confinement layer has a thickness of 500 nm and wherein the semiconductor device is configured to operate at a wavelength of 4.7µm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the QCL active region has a thickness of 1.66 microns, wherein the lower confinement layer has a thickness of 350 nm, wherein the upper confinement layer has a thickness of 500 nm and wherein the semiconductor device is configured to operate at a wavelength of 4.7µm] or upon another variable recited in a claim, the Applicant must show that the chosen [the QCL active region has a thickness of 1.66 microns, wherein the lower confinement layer has a thickness of 350 nm, wherein the upper confinement layer has a thickness of 500 nm and wherein the semiconductor device is configured to operate at a wavelength of 4.7µm], are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses a current injection layer (see pages 211102-2 through 211102-3, right column 3rd full paragraph) disposed between the upper passive waveguide cladding layer (see claim 1 rejection) of the passive waveguide heterostructure (see Annotation Figure 1a, Character 102 and Figure 1b, Character 2, Abstract and page 211102-5, 1st full paragraph) and the lower cladding layer (see Annotation Figure 1b, Character 3, pages 211102-2 through 211102-3,  right column 3rd full paragraph) of the QCL heterostructure (see Annotation Figure 1a,  Character 100 and Annotation Figure 1b, Characters 3 – 5). 

Regarding claim 12, Jung discloses a photonic integrated circuit device, comprising: 
a passive waveguide section (see Annotation Figure 1a, Character 102 and Annotation Figure 1b, Character 2, Abstract and page 211102-5, 1st full paragraph) formed over a substrate (see Annotation Figure 1b, Character 1, Abstract and page nd full paragraph), wherein the passive waveguide section includes a passive waveguide core layer (see Annotation Figure 1b, Character 2); and 
a quantum cascade laser (QCL) gain section (see Annotation Figure 1a, Character 100 and Annotation Figure 1b, Character 3 – 5, Abstract, page 211102-2, left column 1st full paragraph, right column 3rd full paragraph) formed over the substrate (see Annotation Figure 1b, Character 1) and adjacent to the passive waveguide section (see Annotation Figure 1a, Character 102 and Annotation Figure 1b, Character 2), wherein the QCL gain section (see Annotation Figure 1a, Character 100 and Annotation Figure 1b, Character 3 – 5) includes a QCL active region (see Annotation Figure 1b, Character 4) disposed between a first and a second confinement layers (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region); and 
a taper section (see Annotation Figure 1a, Character 101, Abstract, page 211102-1, right column 2nd full paragraph, page 211102-2, left column 1st full paragraph and right column 1st full paragraph) disposed between and in contact with each of the passive waveguide section (see Annotation Figure 1a, Character 102) and the QCL gain section (see Annotation Figure 1a, Character 100), wherein the taper section (see Annotation Figure 1a, Character 101) is configured to optically couple the QCL gain section (see Annotation Figure 1a, Character 100) to the passive waveguide section (see Annotation Figure 1a, Character 102).
the passive waveguide heterostructure includes a first cladding layer.  Cha teaches a lower passive waveguide cladding layer (see Figure 1, Character 100).  However, it is well known in the art to apply and/or modify the lower passive waveguide cladding layer as discloses by Cha in (see Figure 1, Character 100 and paragraphs [0016 and 0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known lower passive waveguide cladding layer as suggested by Cha to the device of Jung, because could be serves to confine the light in the waveguide.
Jung discloses the claimed invention except for passive waveguide heterostructure includes a second cladding layer.   Gilles teaches an upper passive waveguide cladding (see Annotation Figures 2 and 7, Character 3) disposed over the passive waveguide (see Annotation Figures 2 and 7, Character 3).  However, it is well known in the art to apply and/or modify the upper passive waveguide cladding as discloses by Gilles in (see Annotation Figures 2 and 7, page 93702W-2, 2.1 Concept 1st paragraph and 3. Fabrication, 1st and 2nd paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known upper passive waveguide cladding as suggested by Gilles to the device of Jung, because could be serves to confine the light in the waveguide.
Jung discloses the claimed invention except for the QCL active region has a first refractive index, the lower confinement layer has a second refractive index, and the upper confinement layer has a third refractive index, and wherein the second refractive index and the third refractive index are both greater than the first refractive index.   Pruszyńska-Karbownik teaches a lower and upper confinement layer (see Annotation Figure 1, Characters 2 and 4, made of In0.527Ga0.472As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1) and active region  (see Annotation Figure 1, Character 3, made of In0.363Al0.636As and In0.666Ga0.333As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  However, it is well known in the art to apply and/or modify the materials of QCL active region, lower confinement layer and upper confinement layer as discloses by Pruszyńska-Karbownik in (see Annotation Figure 1, Characters 2 – 4, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known materials of QCL active region, lower confinement layer and upper confinement layer as suggested by Pruszyńska-Karbownik to the device of Jung, because provide refractive indices different to allow to produce the alternative of wavelength emitted by the laser is about 4.7µm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the taper section (see Annotation Figure 1a, Character 101, Abstract, page 211102-1, right column 2nd full paragraph, page 211102-2, left column 1st full paragraph and right column 1st full paragraph) is configured to match effective refractive indices of a QCL mode and nd paragraph through page 211102-3 right column 2nd full paragraph).

Regarding claims 14 – 16, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses the taper section (see Annotation Figure 1a, Character 101, Abstract, page 211102-1, right column 2nd full paragraph, page 211102-2, left column 1st full paragraph and right column 1st full paragraph). 
Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the claimed invention except for the taper section includes a two-step adiabatic taper of a QCL heterostructure and a first portion of the two-step adiabatic taper of the QCL heterostructure is 0.1 mm long and has a width that tapers from 6 microns to 5 microns, and wherein a second portion of the two-step adiabatic taper is 0.9 mm long and has a width that tapers from 5 microns to 1.75 microns and the adiabatic taper of the passive waveguide heterostructure is 1 mm long and has a width that tapers from 30 microns to 5 microns.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the taper section  includes a two-step adiabatic taper of a QCL heterostructure to the device of Jung, Cha, Gilles and Pruszyńska-Karbownik, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the first portion of the two-step adiabatic taper of the QCL heterostructure is 0.1 mm long and has a width that tapers from 6 microns to 5 microns, and wherein a second portion of the two-step adiabatic taper is 0.9 mm long and has a width that tapers from 5 microns to 1.75 microns and the adiabatic taper of the passive waveguide heterostructure is 1 mm long and has a width that tapers from 30 microns to 5 microns to the device of Jung, Cha, Gilles and Pruszyńska-Karbownik, because provide the desired coupling, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of first and second portions of the two-step adiabatic taper of the QCL heterostructure, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 
            Note that the specification contains no disclosure of either the critical nature of the claimed [a first portion of the two-step adiabatic taper of the QCL heterostructure is 0.1 mm long and has a width that tapers from about 6 microns to 5 microns, and wherein a second portion of the two-step adiabatic taper is 0.9 mm long and has a width that tapers from 5 microns to 1.75 microns and the adiabatic taper of the passive waveguide heterostructure is 1 mm long and has a width that tapers from 30 microns to 5 microns] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a first portion of the two-step adiabatic taper of the QCL heterostructure is 0.1 mm long and has a width that tapers from about 6 microns to 5 microns, and wherein a second portion of the two-step adiabatic taper is 0.9 mm long and has a width that tapers from 5 microns to 1.75 microns and the adiabatic taper of the passive waveguide heterostructure is 1 mm long and has a width that tapers from 30 microns to 5 microns] or upon another variable recited in a claim, the Applicant must show that the chosen [a first portion of the two-step adiabatic taper of the QCL heterostructure is 0.1 mm long and has a width that tapers from about 6 microns to 5 microns, and wherein a second portion of the two-step adiabatic taper is 0.9 mm long, has a width that tapers from 5 microns to 1.75 microns and the adiabatic taper of the passive waveguide heterostructure is 1 mm long and has a width that tapers from 30 microns to 5 microns] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 17, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses the passive waveguide core layer (see Annotation Figure 1b, Character 2, Abstract, page 211102-2, left column 1st full paragraph and right column 1st full paragraph) of the passive waveguide section (see Annotation Figure 1a, Character 102) defines a first horizontal plane, wherein the QCL active region (see Annotation Figure 1b, Character 4) of the QCL gain section (see Annotation Figure 1a,  Character 100 and Annotation Figure 1b, Characters 3 – 5, Abstract, page 211102-2, left column 1st full paragraph, right column 3rd full paragraph) defines a second horizontal plane parallel to the first horizontal plane and separated from the first horizontal plane by one or more cladding layers (see Annotation Figure 1b, Character 3). 

Regarding claim 18, Jung discloses a semiconductor device, comprising: 
a taper section (see Annotation Figure 1a, Character 101, Abstract, page 211102-1, right column 2nd full paragraph, page 211102-2, left column 1st full paragraph and right column 1st full paragraph); 
a passive waveguide section (see Annotation Figure 1a, Character 102 Abstract and page 211102-5, 1st full paragraph) adjacent to and in contact with a first side of the taper section (see Annotation Figure 1a, Character 101), wherein the passive waveguide section (see Annotation Figure 1a, Character 102) includes a passive waveguide 
a quantum cascade layer (QCL) gain section (see Annotation Figure 1a, Character 100 and Annotation Figure 1b, Character 3 – 5, Abstract, page 211102-2, left column 1st full paragraph, right column 3rd full paragraph) adjacent to and in contact with a second side of the taper section (see Annotation Figure 1a, Character 101) opposite the first side of the taper section (see Annotation Figure 1a, Character 101), wherein the QCL gain section (see Annotation Figure 1a, Character 100) includes a QCL active region (see Annotation Figure 1b, Character 4) disposed between a lower confinement layer and an upper confinement layer (see page 211102-2, left column 2nd paragraph and pages 211102-2 through 211102-3, right column 3rd full paragraph, the reference discloses the active region is sandwiched between two Ino.53Gao.47 As (Si: 2 x 1016cm-3) layers—a 200-nm-thick layer below the active region and a 300-nm-thick layer above the active region),
an epitaxial cladding layer (see Annotation Figure 1b, Character 3 and 5, pages 211102-2 through 211102-3, right column 3rd full paragraph) disposed on either side of the QCL heterostructure (see Annotation Figure 1b, Character 3 – 5) within the QCL gain section (see Annotation Figure 1a, Character 100), wherein the epitaxial cladding layer covers opposing sidewalls (the examiner interprets covers opposing sidewalls as covers opposing upper/lower sidewalls) of the QCL heterostructure (see Annotation Figure 1b, Character 3 – 5); 

Jung discloses the claimed invention except for the passive waveguide heterostructure includes a first cladding layer.  Cha teaches a lower passive waveguide cladding layer (see Figure 1, Character 100).  However, it is well known in the art to apply and/or modify the lower passive waveguide cladding layer as discloses by Cha in (see Figure 1, Character 100 and paragraphs [0016 and 0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known lower passive waveguide cladding layer as suggested by Cha to the device of Jung, because could be serves to confine the light in the waveguide.
Jung discloses the claimed invention except for passive waveguide heterostructure includes a second cladding layer.   Gilles teaches an upper passive waveguide cladding (see Annotation Figures 2 and 7, Character 3) disposed over the passive waveguide (see Annotation Figures 2 and 7, Character 3).  However, it is well known in the art to apply and/or modify the upper passive waveguide cladding as discloses by Gilles in (see Annotation Figures 2 and 7, page 93702W-2, 2.1 Concept 1st paragraph and 3. Fabrication, 1st and 2nd paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known upper passive waveguide cladding as suggested by Gilles to the device of Jung, because could be serves to confine the light in the waveguide.
the QCL active region has a lower index of refraction than each of the first and second confinement layers.   Pruszyńska-Karbownik teaches a lower and upper confinement layer (see Annotation Figure 1, Characters 2 and 4, made of In0.527Ga0.472As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1) and active region  (see Annotation Figure 1, Character 3, made of In0.363Al0.636As and In0.666Ga0.333As, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  However, it is well known in the art to apply and/or modify the materials of QCL active region, lower confinement layer and upper confinement layer as discloses by Pruszyńska-Karbownik in (see Annotation Figure 1, Characters 2 – 4, page 2. 2.1 Laser design, first paragraph and page 3, Table 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known materials of QCL active region, lower confinement layer and upper confinement layer as suggested by Pruszyńska-Karbownik to the device of Jung, because provide refractive indices different to allow to produce the alternative of wavelength emitted by the laser is about 4.7µm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 20, Jung, Cha, Gilles and Pruszyńska-Karbownik, Jung discloses the epitaxial cladding layer (see Annotation Figure 1b, Character 3) is disposed over a portion of the passive waveguide (see Annotation Figure 1b, Character 2) .


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seungyong Jung et al. (“Quantum cascade lasers transfer-printed on silicon-on-sapphire”, applicant submitted in the IDS, filed on May 07, 2019), in view of Cha et al. (US 2019/0229492), further in view of C. Gilles et al. (“Monolithic coupling of QCL in evanescent waveguides on InP”, applicant submitted in the IDS, filed on May 07, 2019), further in view of Emilia Pruszyńska-Karbownik et al. (“Field distribution in waveguide of mid-infrared strain-compensated InAlAs/InGaAs/InP quantum cascade laser”, examiner submitted in the PTO-892, filed on July 24, 2020), further in view of Goyal et. al. (US 2014/0027708, examiner submitted in the PTO-892, filed on July 24, 2020).

Regarding claim 19, Jung, Cha, Gilles and Pruszyńska-Karbownik discloses the claimed invention except for the epitaxial cladding layer includes a Fe-doped InP cladding layer.   Goyal teaches a Fe-doped InP cladding layer.  However, it is well known in the art to apply and/or modify the Fe-doped InP cladding layer as discloses by Goyal in (see paragraph [0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known Fe-doped InP cladding layer as suggested by Goyal to the device (laser) of Jung, Cha, Gilles and Pruszyńska-Karbownik, because the material for the cladding layers is preferentially Fe-doped InP since the Fe ions form deep traps for the electrons. This reduces by orders .

Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828